Title: To James Madison from James Monroe, 3 February 1823 (letter not found)
From: Monroe, James
To: Madison, James


                ¶ From James Monroe. Letter not found. 3 February 1823. Described as a three-page autograph letter, signed, listed for sale in the Charles Hamilton Catalogue No. 103 (24 Feb. 1977), item 161, summarized and abstracted as follows: “dealing with a post for Madison’s nephew, a constitutional matter concerning grants of power in which he is in apparent disagreement both with Madison and Jefferson, and about Poinsett and his recent return from Cuba and Mexico.
                
                ‘… Among the last pursuits in which I should engage would be a difference with you, or Mr. Jefferson, in a construction of any of the grants of power in the constitution …’ The issue concerns appropriation of money for road construction, ‘and the right of appropriation. On great consideration I was satisfied, that that construction was sound & the safest for state rights, that could be adopted. I well know that the subject is not free from difficulty. … I am well aware that Congress cannot of right, apply money to other than national objects, that they can not, for example, build court houses, for counties in a state, but I think that the lack of that power turns pretty much on the same principle, with the want of it, in a state, to tax its people, to make like improvements in another state, as fortifications at its own expence for the union. …’ Monroe pursues the subject at great length, and concludes that it was wise to construct the Cumberland road by appropriation of money, ‘with the consent of the states through which it passes. …’ As to the reports of Mr. Poinsett, Monroe relates his view that although Mexican Emperor Iturbide has the support of the clergy and the military, ‘his dominion will not be permanent. …’ ”
            